DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
35 USC § 112, 6th Paragraph
The claim limitations "powder application device", “NIR irradiation device”, and “mechanism providing selective local heating” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "device" and “mechanism” coupled with functional language "powder application", “NIR irradiation”, and “providing selective local heating” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as a punch or roller; a halogen radiator; and a laser with a downstream scanner.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 1, 4, 6, 7, and 10 each recite language beginning with “in particular” and as it is unclear whether this is required to read on the claims or merely suggested, the claims are indefinite. For the purposes of examination, it is interpreted that this language is not required to read on the claim(s).
Claim 1 recites language beginning with “optionally” in two places and as it is unclear whether this is required to read on the claims or merely suggested, the claims are indefinite. For the purposes of examination, it is interpreted that this language is not required to read on the claim(s).
Claim 9 recites “the arrangement”. There is insufficient antecedent basis for this recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102 as being anticipated by WO 2017071760 to Zamorano.
Regarding claim 1 Zamorano discloses a layer by layer build up of starting material that is a metal powder where the powder is fused by melting and solidifying [0010, 0011, 0024], the new layer is preheated to a temperature with a predetermined difference from the melting temperature by irradiating with near-infrared radiation [0013, 0014, 0023, 0029] on a flat bed surface (502).
Regarding claim 2 Zamorano further discloses that a lamp array can sequentially heat partial sections locally and individually [0026].
Regarding claim 5 Zamorano further discloses that selective melting can use a laser beam or electron beam [0011].
Regarding claim 7 Zamorano further discloses a worktable flat bed surface (502), a nozzlehopper/roller/powder application device [0012, 0029], a lamp/surface heating device that preheats to a temperature with a predetermined difference from the melting temperature by irradiating with near-infrared radiation [0013, 0014, 0023, 0029], and an electron beam or laser beam/mechanism that selectively melts localized portions [0011-0013].
Regarding claims 8 and 9 Zamorano further discloses a downstream scanning system for beam light [0015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017071760 to Zamorano in view of US 2006/0249073 to Asaoka.
Regarding claims 3, 4, 6, 10, and 11 Zamorano further discloses that the surface heating device/NIR irradiation device/lamp is above the worktable and can be moved across and nearer to or further from the worktable flat bed surface (502) [003], and further suggests controlling the intensity of the energy to a maximum [0022], but does not discuss a halogen heater nor discuss the claimed temperature range.
However, Asaoka discloses preheating powder with halogen lamps with a reflector (Fig. 1) in a vacuum to temperatures that can be 800 C [0044-0045].
The advantage of preheating powder with halogen lamps with a reflector in a vacuum to temperatures that can be 800 C and using a specific intensity is to obtain a desired crystal structure. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zamorano by preheating powder with halogen lamps in a vacuum to temperatures that can be 800 as in Asaoka and using a specific intensity in order to obtain a desired crystal structure.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017071760 to Zamorano in view of US 2006/0249073 to Asaoka and US 2011/0122381 to Hickerson.
Regarding claim 12 Zamorano/Asaoka does not discuss a temperature as high as 2900 K.
However, Hickerson discloses a halogen source that emits a temperature of 3200 K [0031].
The advantage of heating powder with halogen lamps to temperatures that can be 3200 K is to heat to a sinterable temperature for an appropriate material, for example nylon, without wasting energy. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Zamorano/Asaoka by heating powder with halogen lamps to temperatures that can be 3200 K as in Hickerson in order to heat to a sinterable temperature for an appropriate material, for example nylon, without wasting energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761